Exhibit 10.3 [f8k_exxp082818.htm]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

EDGAR EXPRESS, INC.

CLASS B WARRANT

 

 

Purchaser:  [ ]

 

Date of Grant:  September 25, 2018

 

Purchase Price:  $10,000.00

 

Number of Shares Underlying Warrant:  1,250,000

 

Exercise Price Per Share:  $5.00

 

Warrant Number: B-1

 

 

EDGAR EXPRESS, INC., a Utah corporation (the “Corporation”), is pleased to grant
you the opportunity to purchase a Warrant (the “Warrant”) to purchase shares of
the Corporation’s authorized common stock, par value $0.001 per share, subject
to the terms and conditions set forth in this Warrant (this “Warrant”).  The
Date of Grant of the Warrant, the number of shares issuable upon exercise of the
Warrant (the “Warrant Shares”), and the Exercise Price per share are stated
above.  The Purchase Price shall be paid to the Corporation no later than
seventy-five (75) calendar days following the Date of Grant and if not so paid
this Warrant shall terminate without further action. 

 1 

 

 

 

1.Definitions.  As used in this Warrant, the following terms have the meanings
set forth below:

 

(a)“Board of Directors” means the board of directors of the Corporation.

(b)               “Business Day” means any day other than a Saturday, a Sunday
or a day on which banking institutions in the State of Delaware are authorized
or obligated by law or executive order to close.

(c)                “Cause” shall mean, as determined in good faith by a
unanimous vote of the Board of Directors (excluding you) at a meeting of the
Board of Directors held for such purpose, and where you and your counsel had an
opportunity (on at least 15 days prior notice) to be heard before the Board of
Directors, your:

(i)      conviction, plea of guilty or no contest to any felony;

(ii)      gross negligence or willful misconduct in the performance of your
duties;

(iii)      drug addiction or habitual intoxication;

(iv)      commission of fraud, embezzlement, misappropriation of funds, breach
of fiduciary duty, violation of law, or a material act of dishonesty against the
Corporation, in each case that the Board of Directors determines was willful;

(v)      material and continued breach of any employment agreement between you
and the Corporation, after notice for substantial performance is delivered by
the Corporation in writing that identifies in reasonable detail the manner in
which the Corporation believes you are in breach of such employment agreement;

(vi)      willful material breach of Corporation policy or code of conduct; or

(vii)      willful and continued failure to substantially perform your duties
under any employment agreement between you and the Corporation (other than such
failure resulting from your incapacity due to physical or mental illness);

unless, in each case, the event constituting Cause is curable and has been cured
by you within 30 days of your receipt of notice from the Corporation that an
event constituting Cause has occurred and specifying the details of such event. 
If you cure an event during such period that would otherwise constitute Cause,
then the Corporation will have no right to terminate your employment for Cause. 
For purposes of this provision, no act or omission on your part shall be
considered “willful” unless it is done or omitted not in good faith or without
reasonable belief that the act or omission was in the best interests of the
Corporation.  Any act or omission based upon a resolution duly adopted by the
Board of Directors or advice of counsel for the Corporation shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of the Corporation.

 2 

 

 

 

(d)               “Change in Control” means the occurrence of any of the
following events: 

(i)      A “change in the ownership of the Corporation” which shall occur on the
date that any one person, or more than one person acting as a group, acquires
ownership of stock in the Corporation that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Corporation; however, if any one person
or more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the stock of the
Corporation, the acquisition of additional stock by the same person or persons
will not be considered a “change in the ownership of the Corporation” (or to
cause a “change in the effective control of the Corporation” within the meaning
of Section 1(d)(ii) below) and an increase of the effective percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided further, however, that for purposes of this Section 1(d)(i), the
following acquisitions shall not constitute a Change in Control:  (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation, or
(B) any acquisition by investors (immediately prior to such acquisition) in the
Corporation for financing purposes, as determined by the Board of Directors in
its sole discretion.  This Section 1(d)(i) applies only when there is a transfer
of the stock of the Corporation (or issuance of stock) and stock in the
Corporation remains outstanding after the transaction.

(ii)      A “change in the effective control of the Corporation” which shall
occur on the date that either (A) any one person, or more than one person acting
as a group, acquires (or has acquired during the twelve month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Corporation possessing 35% or more of the total voting power of the
stock of the Corporation, except for (1) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any entity
controlled by the Corporation, or (2) any acquisition by investors (immediately
prior to such acquisition) in the Corporation for financing purposes, as
determined by the Board of Directors in its sole discretion; or (B) a majority
of the members of the Board of Directors are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors prior to the date of the appointment or
election.  For purposes of a “change in the effective control of the
Corporation,” if any one person, or more than one person acting as a group, is
considered to effectively control the Corporation within the meaning of this
Section 1(d)(ii), the acquisition of additional control of the Corporation by
the same person or persons is not considered a “change in the effective control
of the Corporation,” or to cause a “change in the ownership of the Corporation”
within the meaning of Section 1(d)(i) above.

(iii)      The occurrence of any of the transactions contemplated by Section
1(d)(i) or 1(d)(ii) above in connection with which the stock of the Corporation
ceases to be publicly traded on a national securities exchange.

 3 

 

 

(iv)      A “change in the ownership of a substantial portion of the
Corporation’s assets” which shall occur on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets of the Corporation that have a total gross fair market value
equal to or more than 60% of the total gross fair market value of all the assets
of the Corporation immediately prior to such acquisition or acquisitions;
provided that the proceeds of such acquisition or acquisitions are distributed
to the shareholders of the Corporation in connection with such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  Any
transfer of assets to an entity that is controlled by the shareholders of the
Corporation immediately after the transfer, as provided in guidance issued
pursuant to Section 409A of the Code, shall not constitute a Change in Control.

For purposes of this Section 1(d), the provisions of Section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 1(d), “Corporation” includes (A) the Corporation and (B) an entity that
is a stockholder owning more than 50% of the total fair market value and total
voting power (a “Majority Shareholder”) of the Corporation, or any entity in a
chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Corporation.

 

(e)                “Code” means the Internal Revenue Code of 1986, as amended.

(f)                “Common Stock” means the authorized common stock, par value
$0.001 per share, as described in the Corporation’s Amended and Restated
Articles of Incorporation.

(g)               “Date of Grant” means the date designated as such in the first
paragraph of this Warrant.

(h)               “Disability” means the good faith determination by the Board
of Directors that you are permanently disabled.

(i)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(j)                 “Exercise Notice” means the written exercise notice in the
form provided by the Board of Directors.

(k)               “Exercise Price” means the exercise price per share designated
as such in the first paragraph of this Warrant.

(l)                 “Expiration Date” means September 25, 2028.

 4 

 

 

(m)             “Fair Market Value” per share of Common Stock on any relevant
date shall be determined in accordance with the following provisions:

(i)                        If the Common Stock is at the time traded on Nasdaq,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by Nasdaq.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

(ii)                        If the Common Stock is at the time listed on any
stock exchange, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question on the stock exchange
determined by the Board of Directors to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

(iii)                        If the Common Stock is at the time neither listed
on any stock exchange nor traded on Nasdaq, then the Fair Market Value shall be
determined in good faith by the Board of Directors after taking into account
such factors as the Board of Directors shall deem appropriate.

(n)               “Good Reason” shall mean the occurrence of any of the
following events without your written consent: 

(i)      a material diminution in your base compensation;

(ii)      a material diminution in your authority, duties or responsibilities;

(iii)      you no longer report directly to the Board of Directors; or

(iv)      any other action or inaction that constitutes a material breach by the
Corporation of any employment agreement with you;

provided that, in each case, you must provide a notice of termination to the
Corporation within 60 days of the initial occurrence of the event constituting
Good Reason, and the Corporation shall have the opportunity to cure such event
within 30 days of receiving such notice.  If the Corporation cures an event
during such period that would otherwise constitute Good Reason, then you will
have no right to terminate your employment for Good Reason.  Following the
occurrence of a Change in Control, any claim by you that Good Reason exists
shall be presumed to be correct unless a court of competent jurisdiction
determines that the Corporation has established by clear and convincing evidence
that Good Reason does not exist.

 

(o)   “Immediate Family” means your child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships.

 5 

 

 

(p)   “Market Price” means, with respect to a particular security, on any date
of determination, the last reported sale price regular way or, in case no such
reported sale takes place on such day, the average of the last closing bid and
ask prices regular way, in either case on the principal national securities
exchange on which the applicable securities are listed or admitted to trading,
or if not listed or admitted to trading on any national securities exchange, the
average of the closing bid and ask prices as furnished by two members of the
Financial Industry Regulatory Authority, Inc. selected from time to time by the
Company for that purpose. “Market Price” shall be determined without reference
to after hours or extended hours trading. If such security is not listed and
traded in a manner that the quotations referred to above are available for the
period required hereunder, the Market Price per share of Common Stock shall be
deemed to be the Fair Market Value per share of such security as determined in
good faith by the Board of Directors. For the purposes of determining the Market
Price of the Common Stock on the “trading day” preceding, on or following the
occurrence of an event, (i) that trading day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the Nasdaq
Global Market or, if trading is closed at an earlier time, such earlier time and
(ii) that trading day shall end at the next regular scheduled closing time, or
if trading is closed at an earlier time, such earlier time (for the avoidance of
doubt, and as an example, if the Market Price is to be determined as of the last
trading day preceding a specified event and the closing time of trading on a
particular day is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that
day, the Market Price would be determined by reference to such 4:00 p.m. closing
price).

(q)   “Nasdaq” means The Nasdaq Stock Market.

(r)     “Ordinary Cash Dividends” means a regular quarterly cash dividend on
shares of Common Stock out of surplus or net profits legally available therefor.

2.      Vesting and Exercisability.  This Warrant will be fully vested at the
time of purchase.  Except as provided in Section 3, you may only exercise your
Warrant after the fifth (5th) year anniversary of the Date of Grant (September
25, 2023) and before the Expiration Date.  To the extent it has not already been
exercised, the Warrant shall terminate on the Expiration Date.

3.      Special Lifting of Restrictions and Change in Control.

(a)    Immediately prior to the effective date of a Change in Control or upon
the date of a termination of your employment by the Company without Cause or by
you for Good Reason, the Warrant shall be immediately exercisable and
transferable, notwithstanding the restrictions enumerated in Section 2.

(b)   Notwithstanding the provisions of Section 6, in the event of a termination
of your employment by reason of your death or Disability, you or your estate (as
the case may be) may sell the Warrant to a third party; provided, however, that
all terms and restrictions applicable to the Warrant prior to the sale shall
continue to apply to the Warrant after the sale to a third party purchaser.

 6 

 

 

(c)    In the event of a Change in Control, this Warrant shall become
exercisable immediately prior to the Change in Control and, if not exercised by
you prior to the Change in Control, this Warrant must be assumed by the
successor entity in connection with a Change in Control, and appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities which would have been issuable to you upon the consummation
of such Change in Control had the Warrant been exercised immediately prior to
such Change in Control, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same.

(d)   Subject to Section 5, this Warrant shall not in any way affect the right
of the Corporation to adjust, reclassify, reorganize, otherwise change its
capital or business structure, to merge, consolidate, dissolve, liquidate, or
sell or transfer all or any part of its business or assets, and in any such
transaction involving only cash consideration you shall be deemed to have
elected to receive cash pursuant to Section 3(c)(ii) if so provided in the
agreement providing for such transaction.

4.Exercise of Warrant.

(a)    In order to exercise this Warrant with respect to all or any part of the
Warrant Shares for which this Warrant is exercisable, you (or any other person
or persons exercising the Warrant in accordance with the terms hereof) must take
the following actions:

(i)      Execute and deliver to the Corporation an Exercise Notice for the
Warrant Shares for which the Warrant is exercised (the “Purchased Shares”) which
Exercise Notice (1) states the number of Purchased Shares (which must be a whole
number of shares) and (2) is signed or otherwise given by you (or any other
authorized person exercising the Warrant).

(ii)      Pay the aggregate Exercise Price for the Purchased Shares, at the time
of delivery of the Exercise Notice, (1) in cash or an equivalent means
acceptable to the Corporation, or (2) with shares of Common Stock owned by you
(including shares received upon exercise of the Warrant or restricted shares, if
any, already held by you) and having a Fair Market Value at least equal to the
aggregate Exercise Price for the shares of Common Stock to which the Warrant is
being exercised, or (3) by any combination of clauses (1) and (2), or (4) by net
issue exercise, pursuant to which the Corporation will issue to you a number of
shares of Common Stock as to which the Warrant is exercised, less a number of
shares with a Fair Market Value as of the date of exercise equal to the Exercise
Price.  The number of shares to settle the transaction shall be the gross number
of shares (subject to the transaction, e.g., 1,250,000 in the case of a full
exercise), multiplied by the Exercise Price, and divided by the SA (as defined
below). If shares of Common Stock are used for payment of all or any portion of
the Exercise Price, then (for purposes of payment of the Exercise Price) those
shares of Common Stock shall be deemed to have a cash value equal to their
aggregate Fair Market Value determined as of the date of the delivery of the
Exercise Notice, giving effect to all purchases of Warrant Shares.

 7 

 



(iii)      Certify in a writing reasonably acceptable to the Corporation that
you have complied with the provisions of Section 6 hereof at all times since the
Date of Grant and, if the Warrant is exercised in respect of fewer than the
total Warrant Shares to which this Warrant then relates, that you will continue
to comply with such covenants in respect of the Warrant Shares which remain
subject to this Warrant.

(b)   Notwithstanding any other provision hereof, the number of shares of Common
Stock that you shall receive upon a full or partial exercise of the Warrant
shall be adjusted upward or downward, as the case may be, based upon the
following formula:

QA = (SA – K) x Q / ST

 

Where:

 

·QA is the adjusted number of shares of Common Stock to be received, rounded to
the nearest whole number.

 

·SA is the average daily volume weighted average price for the Common Stock on
the trading market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. over the 22 most recent days of trading on a stock
exchange, if so traded, ending on the last trading day prior to the date of the
Corporation’s receipt of a Notice of Exercise (the “Exercise Date”). If the
Warrant Shares are not traded on a national securities exchange on the Exercise
Date, then the value of such Warrant Shares for the purposes of this Section
4(b) shall be deemed to be the Fair Market Value.

 

·K is the Exercise Price.

 

·Q is the unadjusted number of shares of Common Stock.

 

·ST is the Fair Market Value of the Warrant Shares on the last trading day prior
to the Exercise Date.

 

For purposes of clarity, if QA calculated as above results in a negative number,
it shall be set to zero.

 

For example, if you held a warrant to purchase 100 Warrant Shares with an
exercise price of $5, the Fair Market Value of the Warrant Shares on the
Exercise Date was $10, and the average trading price over the last 22 trading
days was $11, then you would receive $600 worth of Common Stock or 60 shares of
Common Stock; conversely, if the average trading price over the last 22 trading
days was $9, you would receive $400 worth of Common Stock or 40 shares of Common
Stock.

 

As soon as practicable after the Exercise Date, the Corporation shall issue the
Warrant Shares to or on behalf of the Warrant holder (or any other person or
persons exercising this Warrant in accordance with the terms hereof).  The
Warrant Shares shall be issued in book entry form.

 8 

 



 

(c)    In no event may this Warrant be exercised for any fractional shares. 
Fractional shares shall be satisfied in cash.

The Warrant shall not be deemed to have been exercised unless all of these
requirements are satisfied.

5.      Adjustment Provisions.  The number of shares of Common Stock that may be
acquired under the Warrant, shall be subject to adjustment, from time to time,
in accordance with the following provisions:

(a)    If at any time or from time to time, the Corporation shall subdivide as a
whole (by reclassification, by a stock split, by the issuance of a distribution
on stock payable in stock or otherwise, including a dividend designated as such
by the Compensation Committee of the Board of Directors) the number of shares of
Common Stock then outstanding into a greater number of shares of Common Stock,
then (a) the number of shares of Common Stock that may be acquired under the
Warrant shall be increased proportionately and (b) the Exercise Price for each
share of Common Stock subject to the Warrant shall be reduced proportionately,
without changing the aggregate purchase price or value as to which the Warrant
remains exercisable.

(b)   If at any time or from time to time, the Corporation shall consolidate as
a whole (by reclassification, reverse stock split, or otherwise) the number of
shares of Common Stock then outstanding into a lesser number of shares of Common
Stock, then (a) the number of shares of Common Stock that may be acquired under
the Warrant shall be decreased proportionately, and (b) the Exercise Price for
each share of Common Stock subject to the Warrant shall be increased
proportionately, without changing the aggregate purchase price or value as to
which the Warrant remains exercisable.

(c)    Should any other change be made to the Common Stock by reason of any
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the class of securities subject to this Warrant in
such manner and to the extent deemed appropriate by the Board of Directors or
the Compensation Committee of the Board of Directors.

(d)   Whenever the number of shares of Common Stock subject to the Warrant is
required to be adjusted as provided in this Section 5, the Corporation shall,
within 30 days following such adjustment, prepare and give to you a written
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of shares of Common Stock, other
securities, cash or property purchasable subject to the Warrant after giving
effect to the adjustment.

(e)    Adjustments under Section 5(a), (b) and (c) shall be made by the Board of
Directors or the Compensation Committee of the Board of Directors and shall be
subject to Section 26, and its determination as to what adjustments shall be
made and the extent thereof shall be final, binding and conclusive.  No
fractional interest shall be issued on account of any such adjustments.

 9 

 

 

6.      Transferability.  This Warrant may be assigned in whole or in part
during your lifetime either as (a) a gift to one or more members of your
Immediate Family or to a trust in which you and/or one or more such family
members hold more than 50% of the beneficial interest or (b) pursuant to a
domestic relations order.  The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the Warrant pursuant to
such assignment.  The terms applicable to the assigned portion shall be the same
as those in effect for this Warrant immediately prior to such assignment and
shall be set forth in such documents issued to the assignee as the Board of
Directors may deem appropriate. Except for assignments to a person or an entity
expressly permitted pursuant to the first sentence of this Section 6 above (a
“Permitted Transferee”), the Warrant may not be assigned, transferred, pledged,
or otherwise hypothecated by you or any Permitted Transferee.  Additionally, you
or any Permitted Transferee may not hedge or enter into any derivative or other
transaction in respect of the Warrant Shares (the intention of the parties being
that you, together with any Permitted Transferee, shall maintain a net long
position in respect of the Warrant Shares).  You shall (i) cause any Permitted
Transferee to comply with the covenants herein and (ii) upon the written request
of the Corporation certify as to your compliance with the covenants herein from
time to time.  Notwithstanding anything to the contrary herein, the covenants
and limits on transferability in this Section 6 shall terminate on the earliest
of (x) September 25, 2023, (y) your termination of employment by the Corporation
without Cause, or a termination by you for Good Reason, or (z) a Change in
Control.

7.      Delivery of the Stock.  After the exercise of the Warrant the
Corporation shall promptly issue and deliver the number of shares of Common
Stock as to which the Warrant has been exercised after the Corporation receives
(a) the Exercise Notice, (b) payment of the Exercise Price, and (c) any tax
withholding as may be requested.  The value of the shares of Common Stock shall
not bear any interest owing to the passage of time.  The shares of Common Stock
shall be issued in book entry form.

8.      Rights as a Stockholder.  You shall have no right as a stockholder with
respect to any shares covered by this Warrant unless and until the shares are
issued in your name.

9.      Rights Offerings.  In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding Ordinary Cash Dividends, dividends of its Common Stock and other
dividends or distributions referred to in Section 5), in each such case, the
Exercise Price in effect prior to such record date shall be reduced immediately
thereafter or at such later date as the Board of Directors may determine for
purposes of the determination of Fair Market Value (but in any event not later
than 10 business days after the first date on which the Common Stock trades
regular way on the principal national securities exchange on which the Common
Stock is listed or admitted to trading without the right to receive such
distribution) to the price determined by multiplying the Exercise Price in
effect immediately prior to the reduction by the quotient of (x) the Market
Price of the Common Stock on the last trading day preceding the first date on
which the Common Stock trades regular way on the principal national securities
exchange on which the Common Stock is listed or admitted to trading without the
right to receive such distribution, minus the amount of cash and/or the Fair
Market Value of the

 10 

 

 

securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed. In such event, the Warrant
Shares shall be increased to the number obtained by multiplying the Warrant
Shares immediately prior to such adjustment by the quotient of (x) the Exercise
Price in effect immediately prior to the distribution giving rise to this
adjustment divided by (y) the new Exercise Price determined in accordance with
the immediately preceding sentence. In the event that such distribution is not
so made, the Exercise Price and the Warrant Shares then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price and the Warrant Shares that
would then be in effect if such record date had not been fixed.

10.  Tender or Exchange Offers.  Subject to Section 26, if the Corporation or
any subsidiary of the Corporation shall consummate a tender or exchange offer
for all or any portion of the Common Stock for a consideration per share with a
Fair Market Value greater than the Fair Market Value of the Common Stock on the
date such tender or exchange offer is first publicly announced (the
“Announcement Date”), the Exercise Price in effect immediately prior to the
expiration date for such tender or exchange offer shall be reduced immediately
thereafter to the price determined by multiplying such Exercise Price by the
quotient of (x) the Fair Market Value of the Common Stock on the Announcement
Date minus the Premium Per Post-Tender Share divided by (y) the Fair Market
Value of the Common Stock on the Announcement Date.  In such event, the number
of shares of Common Stock issuable upon the exercise of the Warrant as in effect
immediately prior to such expiration date shall be increased immediately
thereafter to the amount determined by multiplying such number by the quotient
of (x) the Exercise Price in effect immediately prior to the adjustment
contemplated by the immediately preceding sentence divided by (y) the new
Exercise Price determined in accordance with the immediately preceding
sentence.  As used in this Section 10 with respect to any tender or exchange
offer, “Premium Per Post-Tender Share” means the quotient of (x) the amount by
which the aggregate Fair Market Value of the consideration paid in such tender
or exchange offer exceeds the aggregate Fair Market Value on the Announcement
Date of the shares of Common Stock purchased therein divided by (y) the number
of shares of Common Stock outstanding at the close of business on the expiration
date for such tender or exchange offer (after giving pro forma effect to the
purchase of shares being purchased in the tender or exchange offer).

11.  Furnish Information.  You shall furnish to the Corporation all information
requested by the Corporation to enable it to comply with any reporting or other
requirement imposed upon the Corporation by or under any applicable statute or
regulation.

12.  Registration and Listing of Warrant Shares.  At your request, the
Corporation shall file a registration statement with the Securities and Exchange
Commission to register the sale of Warrant Shares as soon as reasonably
practicable after such request.  The Corporation will include the Warrant Shares
in any listing application for listing on Nasdaq.  If the Corporation is unable
to deliver registered Warrant Shares for any reason, then, in this instance, the
Corporation shall (i) issue unregistered Warrant Shares to you and (ii) use it
best efforts to register the Warrant Shares as soon as possible after receipt of
your request for registration.

 11 

 



13.  Obligation to Exercise.  The purchase of the Warrant through this Warrant
shall impose no obligation upon you to exercise the same or any part thereof.

14.  Remedies.  You shall be entitled to recover from the Corporation reasonable
fees incurred in connection with the enforcement of the terms and provisions of
this Warrant, whether by an action to enforce specific performance or for
damages for its breach or otherwise.

15.  Right of the Corporation and Subsidiaries to Terminate Employment.  Nothing
contained in this Warrant shall confer upon you the right to continue in the
employ of the Corporation or any subsidiary, or interfere in any way with the
rights of the Corporation or any subsidiary to terminate your employment at any
time.

16.  Exchange Act Compliance.  The Board of Directors shall take all steps
necessary to ensure that the purchase and exercise of the Warrant are exempt
from Section 16(b) of the Exchange Act.

17.  No Guarantee of Interests.  The Board of Directors and the Corporation do
not guarantee the Common Stock of the Corporation from loss or depreciation.

18.  Corporation Action.  Any action required of the Corporation shall be by
resolution of its Board of Directors or by a person or committee authorized to
act by resolution of the Board of Directors.

19.  Severability.  If any provision of this Warrant is for any reason held to
be illegal, invalid, or to violate any law or listing requirement applicable to
the Corporation, the illegality, invalidity, or violation shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Warrant shall be construed and enforced as if the illegal or invalid
provision had never been included herein and you and the Corporation shall amend
this Warrant, preserving, to the maximum extent reasonably possible, the
intended economic effects of this Warrant as executed by the parties hereto.

20.  Notices.  Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by electronic
facsimile transmission.  Any such notice required or permitted to be delivered
hereunder shall be deemed to be delivered on the next Business Day after which
it is personally delivered or transmitted by electronic facsimile to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith.

The Corporation and you agree that any notices shall be given to the Corporation
or to you at the following addresses; provided that the Corporation or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.

 

Corporation:

Edgar Express, Inc.

333 Avenue of the Americas, Suite 2000

Miami, Florida 33131-2185

Attention: Chief Executive Officer and Chief Operating Officer

  

 12 

 



Holder:

At your current address as shown in the Corporation’s records.

 

21.  Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice.

22.  Successors.  This Warrant shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Corporation, its
successors and assigns.

23.  Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

24.  Governing Law.  All questions arising with respect to the provisions of
this Warrant shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law.

25.  Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Warrant dictates, the plural shall
be read as the singular and the singular as the plural.

26.  Code Sections 162(m) and 409A.  It is the intent of the Corporation that: 
(a) the Warrant shall constitute “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code and regulations thereunder
(“Code Section 162(m)”) and shall be at all times exempt from Code Section 409A;
(b) each provision of this Warrant shall be construed accordingly; and (c) any
provisions of this Warrant that cannot be so construed shall be disregarded.  In
furtherance thereof, notwithstanding any contrary provision of Sections 3, 5, 9
and 10, any adjustment to the terms of this Warrant, including an adjustment to
the number of shares subject to the Warrant or the Exercise Price, shall be
permissible only to the extent such adjustment would not cause the Warrant to
fail to constitute “qualified performance based compensation” under Code Section
162(m) or to fail to remain exempt from Code Section 409A.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

 

 13 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officer as of the Date of Grant first above written.

 

    EDGAR EXPRESS, INC.                     By:         Mary Foster       Chief
Executive Officer        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

